DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 (Instant Application 16/934969) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10 of U.S. Patent No. 10, 321,432, claims 1-4, 6-9 of U.S. Patent No. 9,113,441 B2, claims 1-10 of U.S. Patent No. 9,826,504 B2, claims 1-10 of U.S. Patent No. 8,290,088, claims 1-10 of U.S. Patent No. 8,494,090, claims 1-10 of U.S. Patent No. 8,472,567 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned U.S. Patent discloses obvious versions of the instant claims as shown below in the table.



Instant Application 16/934969

U.S. Patent No. 10,321,432

1.  A method comprising: selecting, by a communications device in a wireless 
communication network, a scrambling sequence from a plurality of scrambling 
sequences dependent upon a number of transmit antennas at a transmitter, 
wherein the selected scrambling sequence indicates the number of transmit 
antennas that the transmitter operates with;  and scrambling, by the communications device, a plurality of bits of data using the selected scrambling sequence. 

Difference: a plurality of bits of broadcast channel data using the selected scrambling sequence. 
 


1.  A method comprising: selecting, by a communications device in a wireless communication network, a scrambling sequence from a plurality of scrambling sequences dependent upon a number of transmit antennas at a transmitter, wherein the selected scrambling sequence indicates that the transmitter operates with only one transmit antenna or with only two transmit antennas;  and scrambling, by the communications device, a plurality of bits of broadcast channel data using the selected scrambling sequence. 
 
 

2.  The method of claim 1, wherein the data comprises transport data and cyclic redundancy check (CRC) data, wherein the CRC data is computed based on the 
transport data. 

2.  The method of claim 1, wherein the broadcast channel data comprises 
transport data and cyclic redundancy check (CRC) data, wherein the CRC data is computed based on the transport data. 

3.  The method of claim 1 or claim 2, further comprising transmitting, by the 
communications device, the plurality of scrambled bits to a remote communication device. 

2.  The method of claim 1, wherein the broadcast channel data comprises 
transport data and cyclic redundancy check (CRC) data, wherein the CRC data is computed based on the transport data. 
 

4.  The method of claim 1 or claim 2, further comprising transmitting, by the 
communications device, the plurality of scrambled bits within a broadcast channel. 

4.  The method of claim 1, further comprising transmitting, by the 
communications device, the plurality of scrambled bits within a broadcast 
channel in accordance with a Long Term Evolution (LTE) standard. 
 

5.  The method of claim 3, wherein the plurality of scrambled bits are transmitted using a plurality of resource elements. 

3.  The method of claim 1, further comprising transmitting, by the 
communications device, the plurality of scrambled bits within a data frame to a 
remote communication device, wherein the plurality of scrambled bits are transmitted using a plurality of resource elements. 

6.  A communications device comprising memory and at least one processor 
coupled to the memory, wherein the at least one processor is configured to 
execute instructions stored on the memory such that when executed, cause the 
communications device to: select a scrambling sequence from a plurality of 
scrambling sequences dependent upon a number of transmit antennas, wherein the 
selected scrambling sequence indicates the number of transmit antennas that the 
communications device operates with;  and scramble a plurality of bits of data 
using the selected scrambling sequence. 

Difference: and scramble a plurality of bits of broadcast channel data using the selected scrambling sequence. 

6.  A communications device comprising memory and at least one processor 
coupled to the memory, wherein the at least one processor is configured to 
execute instructions stored on the memory such that when executed, cause the 
communications device to: select a scrambling sequence from a plurality of 
scrambling sequences dependent upon a number of transmit antennas, wherein the 
selected scrambling sequence indicates that the communications device operates 
with only one transmit antenna or with only two transmit antennas;  and 
scramble a plurality of bits of broadcast channel data using the selected 
scrambling sequence. 

7.  The communications device of claim 6, wherein the data comprises transport 
data and cyclic redundancy check (CRC) data, wherein the CRC data is computed 
based on the transport data. 

7.  The communications device of claim 6, wherein the broadcast channel data comprises transport data and cyclic redundancy check (CRC) data, wherein 
the CRC data is computed based on the transport data. 

8.  The communications device of claim 6 or claim 7, wherein the communications 
device is configured to transmit the plurality of scrambled bits to a remote communication device. 
8.  The communications device of claim 6, wherein the communications device 
is configured to transmit the plurality of scrambled bits to a remote 
communication device, wherein the plurality of scrambled bits are transmitted 
using a plurality of resource elements. 
 
 

9.  The communications device of claim 6 or claim 7, wherein the communications 
device transmits, to a remote communication device, the plurality of scrambled bits within a broadcast channel. 
 

9.  The communications device of claim 6, wherein the communications device 
transmits, to a remote communication device, the plurality of scrambled bits 
within a broadcast channel in accordance with a Long Term Evolution (LTE) 
standard. 

10.  The communications device of claim 8, wherein the plurality of scrambled 
bits are transmitted using a plurality of resource elements. 

8.  The communications device of claim 6, wherein the communications device 
is configured to transmit the plurality of scrambled bits to a remote 
communication device, wherein the plurality of scrambled bits are transmitted 
using a plurality of resource elements. 




Instant Application 16/397695
U.S. Patent No. 9,113,441
1.  A method comprising: selecting, by a communications device in a wireless 
communication network, a scrambling sequence from a plurality of scrambling 
sequences dependent upon a number of transmit antennas at a transmitter, 
wherein the selected scrambling sequence indicates the number of transmit 
antennas that the transmitter operates with;  and scrambling, by the communications device, a plurality of bits of data using the selected scrambling sequence. 

Difference: the second scrambling sequence indicates that the transmitter operates with only two transmit antennas;  scrambling a plurality of bits of broadcast channel data 
using the selected scrambling sequence;  and transmitting the plurality of 
scrambled bits within a data frame to a remote communication device, wherein 
transmitting the plurality of scrambled bits further comprises transmitting the 
plurality of scrambled bits within a broadcast channel in accordance with a Long Term Evolution (LTE) standard. 
 

1.  A method comprising: selecting between at least a first scrambling sequence and a second scrambling sequence dependent upon a number of transmit antennas at a transmitter, wherein the first scrambling sequence indicates that the transmitter operates with only one transmit antenna and the second scrambling sequence indicates that the transmitter operates with only two 
transmit antennas;  scrambling a plurality of bits of broadcast channel data 
using the selected scrambling sequence;  and transmitting the plurality of 
scrambled bits within a data frame to a remote communication device, wherein 
transmitting the plurality of scrambled bits further comprises transmitting the 
plurality of scrambled bits within a broadcast channel in accordance with a Long Term Evolution (LTE) standard. 
 

2.  The method of claim 1, wherein the data comprises transport data and cyclic redundancy check (CRC) data, wherein the CRC data is computed based on the 
transport data. 

2.  The method of claim 1, wherein the broadcast channel data comprises 
transport data and cyclic redundancy check (CRC) data, wherein the CRC data is 
computed based on the transport data. 

3.  The method of claim 1 or claim 2, further comprising transmitting, by the 
communications device, the plurality of scrambled bits to a remote communication device. 

3.  The method of claim 1, further comprising generating the broadcast 
channel data. 
 
    4.  The method of claim 1, wherein the plurality of scrambled bits are transmitted using a plurality of resource elements. 

4.  The method of claim 1 or claim 2, further comprising transmitting, by the 
communications device, the plurality of scrambled bits within a broadcast channel. 
 


3.  The method of claim 1, further comprising generating the broadcast 
channel data. 



4.  The method of claim 1, wherein the plurality of scrambled bits are 
transmitted using a plurality of resource elements. 
 

5.  The method of claim 3, wherein the plurality of scrambled bits are transmitted using a plurality of resource elements. 

4.  The method of claim 1, wherein the plurality of scrambled bits are 
transmitted using a plurality of resource elements. 

 
6.  A communications device comprising memory and at least one processor 
coupled to the memory, wherein the at least one processor is configured to 
execute instructions stored on the memory such that when executed, cause the 
communications device to: select a scrambling sequence from a plurality of 
scrambling sequences dependent upon a number of transmit antennas, wherein the 
selected scrambling sequence indicates the number of transmit antennas that the 
communications device operates with;  and scramble a plurality of bits of data 
using the selected scrambling sequence. 


Difference: and the second scrambling sequence indicates that the 
communications device operates with only two transmit antennas;  scramble a 
plurality of bits of broadcast channel data using the selected scrambling 
sequence;  and transmit the plurality of scrambled bits within a data frame to 
the remote communication device, wherein the communications device transmits the plurality of scrambled bits within a broadcast channel in accordance with a Long Term Evolution (LTE) standard. 

6.  A communications device for communicating with a remote communication 
device in a wireless network, the communications device configured to: select 
between at least a first scrambling sequence and a second scrambling sequence 
dependent upon a number of transmit antennas, wherein the first scrambling 
sequence indicates that the communications device operates with only one 
transmit antenna and the second scrambling sequence indicates that the 
communications device operates with only two transmit antennas;  scramble a 
plurality of bits of broadcast channel data using the selected scrambling 
sequence;  and transmit the plurality of scrambled bits within a data frame to 
the remote communication device, wherein the communications device transmits the plurality of scrambled bits within a broadcast channel in accordance with a Long Term Evolution (LTE) standard. 

7.  The communications device of claim 6, wherein the data comprises transport 
data and cyclic redundancy check (CRC) data, wherein the CRC data is computed 
based on the transport data. 

7.  The communications device of claim 6, wherein the broadcast channel 
data comprises transport data and cyclic redundancy check (CRC) data, wherein 
the CRC data is computed based on the transport data. 

8.  The communications device of claim 6 or claim 7, wherein the communications 
device is configured to transmit the plurality of scrambled bits to a remote communication device.

See, claim 6


9.  The communications device of claim 6 or claim 7, wherein the communications 
device transmits, to a remote communication device, the plurality of scrambled bits within a broadcast channel. 


8.  The communications device of claim 6, further configured to generate the broadcast channel data. 

10.  The communications device of claim 8, wherein the plurality of scrambled 
bits are transmitted using a plurality of resource elements. 


9.  The communications device of claim 8, wherein the plurality of scrambled bits are transmitted using a plurality of resource elements. 
 





It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would have been obvious to one skilled in the art.


Regarding claims 1, 6, the closest Prior Arts. Ogawa et al (US 2008/0037409 A1) discloses scrambling of code corresponding to modulation/configuration slot that specifies number of antennas (section 0072, 0146, 0186, and 0188). Ogawa '409 further teaches a second configuration code in relation to a number of antennas (section 0072, 0176, and 0186, 0188-0190).

Lee et al (US 2002/0044591 Al) similarly discloses orthogonal and scrambling codes (i.e., first and second scrambling codes, section 0066, 0102) associated with a number of antennas in a transmit diversity wireless system (section 0020-0021,054).

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473